Case 18-13855-BFK   Doc 1   Filed 11/14/18 Entered 11/14/18 10:38:33   Desc Main
                            Document     Page 1 of 98
Case 18-13855-BFK   Doc 1   Filed 11/14/18 Entered 11/14/18 10:38:33   Desc Main
                            Document     Page 2 of 98
Case 18-13855-BFK   Doc 1   Filed 11/14/18 Entered 11/14/18 10:38:33   Desc Main
                            Document     Page 3 of 98
Case 18-13855-BFK   Doc 1   Filed 11/14/18 Entered 11/14/18 10:38:33   Desc Main
                            Document     Page 4 of 98
Case 18-13855-BFK   Doc 1   Filed 11/14/18 Entered 11/14/18 10:38:33   Desc Main
                            Document     Page 5 of 98
Case 18-13855-BFK   Doc 1   Filed 11/14/18 Entered 11/14/18 10:38:33   Desc Main
                            Document     Page 6 of 98
Case 18-13855-BFK   Doc 1   Filed 11/14/18 Entered 11/14/18 10:38:33   Desc Main
                            Document     Page 7 of 98
Case 18-13855-BFK   Doc 1   Filed 11/14/18 Entered 11/14/18 10:38:33   Desc Main
                            Document     Page 8 of 98
Case 18-13855-BFK   Doc 1   Filed 11/14/18 Entered 11/14/18 10:38:33   Desc Main
                            Document     Page 9 of 98
Case 18-13855-BFK   Doc 1    Filed 11/14/18 Entered 11/14/18 10:38:33   Desc Main
                            Document      Page 10 of 98
Case 18-13855-BFK   Doc 1    Filed 11/14/18 Entered 11/14/18 10:38:33   Desc Main
                            Document      Page 11 of 98
Case 18-13855-BFK   Doc 1    Filed 11/14/18 Entered 11/14/18 10:38:33   Desc Main
                            Document      Page 12 of 98
Case 18-13855-BFK   Doc 1    Filed 11/14/18 Entered 11/14/18 10:38:33   Desc Main
                            Document      Page 13 of 98
Case 18-13855-BFK   Doc 1    Filed 11/14/18 Entered 11/14/18 10:38:33   Desc Main
                            Document      Page 14 of 98
Case 18-13855-BFK   Doc 1    Filed 11/14/18 Entered 11/14/18 10:38:33   Desc Main
                            Document      Page 15 of 98
Case 18-13855-BFK   Doc 1    Filed 11/14/18 Entered 11/14/18 10:38:33   Desc Main
                            Document      Page 16 of 98
Case 18-13855-BFK   Doc 1    Filed 11/14/18 Entered 11/14/18 10:38:33   Desc Main
                            Document      Page 17 of 98
Case 18-13855-BFK   Doc 1    Filed 11/14/18 Entered 11/14/18 10:38:33   Desc Main
                            Document      Page 18 of 98
Case 18-13855-BFK   Doc 1    Filed 11/14/18 Entered 11/14/18 10:38:33   Desc Main
                            Document      Page 19 of 98
Case 18-13855-BFK   Doc 1    Filed 11/14/18 Entered 11/14/18 10:38:33   Desc Main
                            Document      Page 20 of 98
Case 18-13855-BFK   Doc 1    Filed 11/14/18 Entered 11/14/18 10:38:33   Desc Main
                            Document      Page 21 of 98
Case 18-13855-BFK   Doc 1    Filed 11/14/18 Entered 11/14/18 10:38:33   Desc Main
                            Document      Page 22 of 98
Case 18-13855-BFK   Doc 1    Filed 11/14/18 Entered 11/14/18 10:38:33   Desc Main
                            Document      Page 23 of 98
Case 18-13855-BFK   Doc 1    Filed 11/14/18 Entered 11/14/18 10:38:33   Desc Main
                            Document      Page 24 of 98
Case 18-13855-BFK   Doc 1    Filed 11/14/18 Entered 11/14/18 10:38:33   Desc Main
                            Document      Page 25 of 98
Case 18-13855-BFK   Doc 1    Filed 11/14/18 Entered 11/14/18 10:38:33   Desc Main
                            Document      Page 26 of 98
Case 18-13855-BFK   Doc 1    Filed 11/14/18 Entered 11/14/18 10:38:33   Desc Main
                            Document      Page 27 of 98
Case 18-13855-BFK   Doc 1    Filed 11/14/18 Entered 11/14/18 10:38:33   Desc Main
                            Document      Page 28 of 98
Case 18-13855-BFK   Doc 1    Filed 11/14/18 Entered 11/14/18 10:38:33   Desc Main
                            Document      Page 29 of 98
Case 18-13855-BFK   Doc 1    Filed 11/14/18 Entered 11/14/18 10:38:33   Desc Main
                            Document      Page 30 of 98
Case 18-13855-BFK   Doc 1    Filed 11/14/18 Entered 11/14/18 10:38:33   Desc Main
                            Document      Page 31 of 98
Case 18-13855-BFK   Doc 1    Filed 11/14/18 Entered 11/14/18 10:38:33   Desc Main
                            Document      Page 32 of 98
Case 18-13855-BFK   Doc 1    Filed 11/14/18 Entered 11/14/18 10:38:33   Desc Main
                            Document      Page 33 of 98
Case 18-13855-BFK   Doc 1    Filed 11/14/18 Entered 11/14/18 10:38:33   Desc Main
                            Document      Page 34 of 98
Case 18-13855-BFK   Doc 1    Filed 11/14/18 Entered 11/14/18 10:38:33   Desc Main
                            Document      Page 35 of 98
Case 18-13855-BFK   Doc 1    Filed 11/14/18 Entered 11/14/18 10:38:33   Desc Main
                            Document      Page 36 of 98
Case 18-13855-BFK   Doc 1    Filed 11/14/18 Entered 11/14/18 10:38:33   Desc Main
                            Document      Page 37 of 98
Case 18-13855-BFK   Doc 1    Filed 11/14/18 Entered 11/14/18 10:38:33   Desc Main
                            Document      Page 38 of 98
Case 18-13855-BFK   Doc 1    Filed 11/14/18 Entered 11/14/18 10:38:33   Desc Main
                            Document      Page 39 of 98
Case 18-13855-BFK   Doc 1    Filed 11/14/18 Entered 11/14/18 10:38:33   Desc Main
                            Document      Page 40 of 98
Case 18-13855-BFK   Doc 1    Filed 11/14/18 Entered 11/14/18 10:38:33   Desc Main
                            Document      Page 41 of 98
Case 18-13855-BFK   Doc 1    Filed 11/14/18 Entered 11/14/18 10:38:33   Desc Main
                            Document      Page 42 of 98
Case 18-13855-BFK   Doc 1    Filed 11/14/18 Entered 11/14/18 10:38:33   Desc Main
                            Document      Page 43 of 98
Case 18-13855-BFK   Doc 1    Filed 11/14/18 Entered 11/14/18 10:38:33   Desc Main
                            Document      Page 44 of 98
Case 18-13855-BFK   Doc 1    Filed 11/14/18 Entered 11/14/18 10:38:33   Desc Main
                            Document      Page 45 of 98
Case 18-13855-BFK   Doc 1    Filed 11/14/18 Entered 11/14/18 10:38:33   Desc Main
                            Document      Page 46 of 98
Case 18-13855-BFK   Doc 1    Filed 11/14/18 Entered 11/14/18 10:38:33   Desc Main
                            Document      Page 47 of 98
Case 18-13855-BFK   Doc 1    Filed 11/14/18 Entered 11/14/18 10:38:33   Desc Main
                            Document      Page 48 of 98
Case 18-13855-BFK   Doc 1    Filed 11/14/18 Entered 11/14/18 10:38:33   Desc Main
                            Document      Page 49 of 98
Case 18-13855-BFK   Doc 1    Filed 11/14/18 Entered 11/14/18 10:38:33   Desc Main
                            Document      Page 50 of 98
Case 18-13855-BFK   Doc 1    Filed 11/14/18 Entered 11/14/18 10:38:33   Desc Main
                            Document      Page 51 of 98
Case 18-13855-BFK   Doc 1    Filed 11/14/18 Entered 11/14/18 10:38:33   Desc Main
                            Document      Page 52 of 98
Case 18-13855-BFK   Doc 1    Filed 11/14/18 Entered 11/14/18 10:38:33   Desc Main
                            Document      Page 53 of 98
Case 18-13855-BFK   Doc 1    Filed 11/14/18 Entered 11/14/18 10:38:33   Desc Main
                            Document      Page 54 of 98
Case 18-13855-BFK   Doc 1    Filed 11/14/18 Entered 11/14/18 10:38:33   Desc Main
                            Document      Page 55 of 98
Case 18-13855-BFK   Doc 1    Filed 11/14/18 Entered 11/14/18 10:38:33   Desc Main
                            Document      Page 56 of 98
Case 18-13855-BFK   Doc 1    Filed 11/14/18 Entered 11/14/18 10:38:33   Desc Main
                            Document      Page 57 of 98
Case 18-13855-BFK   Doc 1    Filed 11/14/18 Entered 11/14/18 10:38:33   Desc Main
                            Document      Page 58 of 98
Case 18-13855-BFK   Doc 1    Filed 11/14/18 Entered 11/14/18 10:38:33   Desc Main
                            Document      Page 59 of 98
Case 18-13855-BFK   Doc 1    Filed 11/14/18 Entered 11/14/18 10:38:33   Desc Main
                            Document      Page 60 of 98
Case 18-13855-BFK   Doc 1    Filed 11/14/18 Entered 11/14/18 10:38:33   Desc Main
                            Document      Page 61 of 98
Case 18-13855-BFK   Doc 1    Filed 11/14/18 Entered 11/14/18 10:38:33   Desc Main
                            Document      Page 62 of 98
Case 18-13855-BFK   Doc 1    Filed 11/14/18 Entered 11/14/18 10:38:33   Desc Main
                            Document      Page 63 of 98
Case 18-13855-BFK   Doc 1    Filed 11/14/18 Entered 11/14/18 10:38:33   Desc Main
                            Document      Page 64 of 98
Case 18-13855-BFK   Doc 1    Filed 11/14/18 Entered 11/14/18 10:38:33   Desc Main
                            Document      Page 65 of 98
Case 18-13855-BFK   Doc 1    Filed 11/14/18 Entered 11/14/18 10:38:33   Desc Main
                            Document      Page 66 of 98
Case 18-13855-BFK   Doc 1    Filed 11/14/18 Entered 11/14/18 10:38:33   Desc Main
                            Document      Page 67 of 98
Case 18-13855-BFK   Doc 1    Filed 11/14/18 Entered 11/14/18 10:38:33   Desc Main
                            Document      Page 68 of 98
Case 18-13855-BFK   Doc 1    Filed 11/14/18 Entered 11/14/18 10:38:33   Desc Main
                            Document      Page 69 of 98
Case 18-13855-BFK   Doc 1    Filed 11/14/18 Entered 11/14/18 10:38:33   Desc Main
                            Document      Page 70 of 98
Case 18-13855-BFK   Doc 1    Filed 11/14/18 Entered 11/14/18 10:38:33   Desc Main
                            Document      Page 71 of 98
Case 18-13855-BFK   Doc 1    Filed 11/14/18 Entered 11/14/18 10:38:33   Desc Main
                            Document      Page 72 of 98
Case 18-13855-BFK   Doc 1    Filed 11/14/18 Entered 11/14/18 10:38:33   Desc Main
                            Document      Page 73 of 98
Case 18-13855-BFK   Doc 1    Filed 11/14/18 Entered 11/14/18 10:38:33   Desc Main
                            Document      Page 74 of 98
Case 18-13855-BFK   Doc 1    Filed 11/14/18 Entered 11/14/18 10:38:33   Desc Main
                            Document      Page 75 of 98
Case 18-13855-BFK   Doc 1    Filed 11/14/18 Entered 11/14/18 10:38:33   Desc Main
                            Document      Page 76 of 98
Case 18-13855-BFK   Doc 1    Filed 11/14/18 Entered 11/14/18 10:38:33   Desc Main
                            Document      Page 77 of 98
Case 18-13855-BFK   Doc 1    Filed 11/14/18 Entered 11/14/18 10:38:33   Desc Main
                            Document      Page 78 of 98
Case 18-13855-BFK   Doc 1    Filed 11/14/18 Entered 11/14/18 10:38:33   Desc Main
                            Document      Page 79 of 98
Case 18-13855-BFK   Doc 1    Filed 11/14/18 Entered 11/14/18 10:38:33   Desc Main
                            Document      Page 80 of 98
Case 18-13855-BFK   Doc 1    Filed 11/14/18 Entered 11/14/18 10:38:33   Desc Main
                            Document      Page 81 of 98
Case 18-13855-BFK   Doc 1    Filed 11/14/18 Entered 11/14/18 10:38:33   Desc Main
                            Document      Page 82 of 98
Case 18-13855-BFK   Doc 1    Filed 11/14/18 Entered 11/14/18 10:38:33   Desc Main
                            Document      Page 83 of 98
Case 18-13855-BFK   Doc 1    Filed 11/14/18 Entered 11/14/18 10:38:33   Desc Main
                            Document      Page 84 of 98
Case 18-13855-BFK   Doc 1    Filed 11/14/18 Entered 11/14/18 10:38:33   Desc Main
                            Document      Page 85 of 98
Case 18-13855-BFK   Doc 1    Filed 11/14/18 Entered 11/14/18 10:38:33   Desc Main
                            Document      Page 86 of 98
Case 18-13855-BFK   Doc 1    Filed 11/14/18 Entered 11/14/18 10:38:33   Desc Main
                            Document      Page 87 of 98
Case 18-13855-BFK   Doc 1    Filed 11/14/18 Entered 11/14/18 10:38:33   Desc Main
                            Document      Page 88 of 98
Case 18-13855-BFK   Doc 1    Filed 11/14/18 Entered 11/14/18 10:38:33   Desc Main
                            Document      Page 89 of 98
Case 18-13855-BFK   Doc 1    Filed 11/14/18 Entered 11/14/18 10:38:33   Desc Main
                            Document      Page 90 of 98
Case 18-13855-BFK   Doc 1    Filed 11/14/18 Entered 11/14/18 10:38:33   Desc Main
                            Document      Page 91 of 98
Case 18-13855-BFK   Doc 1    Filed 11/14/18 Entered 11/14/18 10:38:33   Desc Main
                            Document      Page 92 of 98
Case 18-13855-BFK   Doc 1    Filed 11/14/18 Entered 11/14/18 10:38:33   Desc Main
                            Document      Page 93 of 98
Case 18-13855-BFK   Doc 1    Filed 11/14/18 Entered 11/14/18 10:38:33   Desc Main
                            Document      Page 94 of 98
Case 18-13855-BFK   Doc 1    Filed 11/14/18 Entered 11/14/18 10:38:33   Desc Main
                            Document      Page 95 of 98
Case 18-13855-BFK   Doc 1    Filed 11/14/18 Entered 11/14/18 10:38:33   Desc Main
                            Document      Page 96 of 98
Case 18-13855-BFK   Doc 1    Filed 11/14/18 Entered 11/14/18 10:38:33   Desc Main
                            Document      Page 97 of 98
Case 18-13855-BFK   Doc 1    Filed 11/14/18 Entered 11/14/18 10:38:33   Desc Main
                            Document      Page 98 of 98
